Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 1 of 26 PageID 595




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION




THERON DANIELS,

                    Plaintiff,
v.
                                                         Case No. 3:17-cv-1239-J-34JRK
DENNIS A. VILCHEZ, M.D.,
et al.,
                Defendants.


                                         ORDER

                                        I. Status

      Plaintiff Theron Daniels, an inmate of the Florida penal system, initiated this action

on November 3, 2017, by filing a pro se Civil Rights Complaint (Complaint; Doc. 1). In the

Complaint, Daniels asserts claims pursuant to 42 U.S.C. ' 1983 against the following

Defendants: (1) Dennis A. Vilchez, M.D.; (2) Alexis Figueroa, M.D.; (3) B. Celian, M.D. 1;

(4) Luis Vazquez, M.D.; and (5) Centurion of Florida, LLC (Centurion). He asserts that

Defendants violated his Eighth Amendment right when they were deliberately indifferent

to his serious medical needs. As relief, he seeks monetary damages.

      This matter is before the Court on Defendants Centurion, Vilchez, Vazquez, and

Figueroa’s Motion for Summary Judgment (Motion; Doc. 73). They submitted exhibits in




      1 The Court dismissed Daniels’ claims against B. Celian on August 15, 2019. See
Order (Doc. 42).
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 2 of 26 PageID 596




support of the Motion. See Def. Ex., Doc. 73-1. 2 The Court advised Daniels of the

provisions of Federal Rule of Civil Procedure 56, notified him that the granting of a motion

to dismiss or a motion for summary judgment would represent a final adjudication of this

case which may foreclose subsequent litigation on the matter, and gave him an

opportunity to respond to the motion. See Order (Doc. 5); Summary Judgment Notice

(Doc. 74). Daniels filed a response in opposition to the Motion, see Objections to

Defendants’ Motion for Summary Judgment Due to Remaining Issues of Material Fact in

Dispute (Response; Doc. 75) with an exhibit (Doc. 75-1), and Defendants filed a Reply

(Doc. 78). Defendants’ Motion is ripe for review.

                                II. Plaintiff’s Allegations 3

       In his verified Complaint, 4 Daniels asserts that he was involved in a physical

altercation at Suwannee Correctional Institution (SCI) in Live Oak, Florida, on July 19,

2016. See Complaint at 4. According to Daniels, x-rays following the altercation showed

a broken knuckle on his left hand. See id. He states that SCI medical staff gave him two

Lortab pain pills at the initial evaluation, and placed a splint on his hand. See id. He



       2 The Court cites to the document and page numbers as assigned by the Court’s
Electronic Case Filing System.
       3 The recited facts are drawn from the Complaint, and because this matter is
before the Court on a summary judgment motion filed by Defendants Centurion, Vilchez,
Vazquez, and Figueroa, the Court’s recitation of the facts will focus on Daniels’ allegations
as to them.
       4 See Stallworth v. Tyson, 578 F. App'x 948, 950 (11th Cir. 2014) (citations
omitted) (“The factual assertions that [Plaintiff] made in his amended complaint should
have been given the same weight as an affidavit, because [Plaintiff] verified his complaint
with an unsworn written declaration, made under penalty of perjury, and his complaint
meets Rule 56’s requirements for affidavits and sworn declarations.”).
                                            2
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 3 of 26 PageID 597




maintains that Defendant Vazquez prescribed Lortab, however, the SCI medical staff

never filled the prescription. See id. He also states that he was not provided any pain

medication until a nurse gave him some non-aspirin on August 2, 2016. See id.

       According to Daniels, Dr. Ong performed surgery on his left pinky finger at the

Reception and Medical Center (RMC) in Lake Butler, Florida, on August 11, 2016, and

provided post-surgical instructions. See id. Daniels summarizes Dr. Ong’s follow-up-care

instruction as follows: (1) removal of stitches in two weeks; (2) removal of pins after eight

weeks; and (3) provision of prescribed pain medication (Lortab and Excedrin), and other

medications (Keflex 500 mg, Benadryl, and Oyster Shell calcium). See id. He asserts that

the Florida Department of Corrections (FDOC) transferred him back to SCI after the

surgery. See id.

       Daniels states that, upon his return to SCI, Defendant Figueroa advised him that

he would prescribe Ibuprofen. See id. He maintains that he explained to Figueroa that he

was allergic to non-steroidal anti-inflammatory drugs (NSAIDs), and Figueroa told him to

shut his mouth or he would have him locked up. See id. According to Daniels, he did not

receive any pain medication from August 11th until August 25th. See id. Daniels avers

that when he complained about the lack of pain medication on August 25th, the SCI

medical staff advised him to take the Ibuprofen that Figueroa ordered. See id. at 5.

       Daniels avers that he declared a medical emergency on August 29th because his

hand was “swollen and discolored.” Id. He states that Vazquez cleaned his hand and

prescribed Lortab for four days. See id. He asserts that he declared another medical

emergency on September 9th because he was still in a “great deal of pain and his hand


                                             3
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 4 of 26 PageID 598




was swollen.” Id. Daniels declares that he showed the medical staff “blood, pus, and

yellow looking fluid coming from his hand.” Id. According to Daniels, the medical staff

changed the dressing, and gave him several packets of non-aspirin for pain, and advised

him that “nothing was wrong with his hand.” Id. He avers that blood, pus and yellow fluid

was still seeping from his wound on September 13th, when the medical staff changed the

dressing. See id.

       Daniels states that SCI security staff refused to permit him to go to his September

19th doctor visit, so he declared a medical emergency. See id. According to Daniels, Dr.

Celian confirmed that his hand was infected, and treated him with antibiotics, an ice pack,

three packages of Tylenol, and an arm sling. See id. He avers that he declared a medical

emergency on October 3rd because “flesh had grown around the stitches.” Id. He states

that he was told to request a sick-call visit. See id. Daniels maintains that he continued to

visit sick call, at which he complained about the “constant pain” caused by the stitches.

Id. He declares that the medical staff neither provided pain medication nor removed the

stitches, but instead told him there was nothing they could do for him. See id.

       According to Daniels, he showed Defendant Vilchez his hand and informed Vilchez

about Dr. Ong’s post-surgical instructions. See id. Daniels proclaims that Vilchez told him

that there was nothing he could do because the surgeon needed to remove the stitches.

See id. According to Daniels, Centurion either was aware, or should have been aware, of

its employees’ actions, and failed to take any action to prevent or remedy Daniels’

suffering. See id. at 6. He maintains that Centurion established a custom where the

employees performed only routine health care and withheld costly treatments. See id.


                                             4
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 5 of 26 PageID 599




Daniels avers that the stitches were removed in “a second surgery to dig the stitches out

of [his] hand as [his] flesh had grown around and over the stitches.” Id. at 5. He states

that he complained about the pain to Vilchez, who said, “you silly inmate, your hand is

infected[;] that’s why you have pain in your hand.” Id. at 6. He avers that his left hand will

not “close,” and he has lost the use of his left hand due to Defendants’ deliberate

indifference to his medical needs. Id.

                            III. Summary Judgment Standard

       Under Rule 56 of the Federal Rules of Civil Procedure (Rules(s)), “[t]he court shall

grant summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The record to be considered on a motion for summary judgment may include

“depositions, documents, electronically stored information, affidavits or declarations,

stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A). 5 An issue is




       5Rule 56 was revised in 2010 “to improve the procedures for presenting and
deciding summary-judgment motions.” Rule 56 advisory committee's note 2010 Amends.

              The standard for granting summary judgment remains
              unchanged. The language of subdivision (a) continues to
              require that there be no genuine dispute as to any material
              fact and that the movant be entitled to judgment as a matter
              of law. The amendments will not affect continuing
              development of the decisional law construing and applying
              these phrases.

Id. “[A]lthough the interpretations in the advisory committee[’s] notes are not binding, they
are highly persuasive.” Campbell v. Shinseki, 546 F. App’x 874, 879 n.3 (11th Cir. 2013).
Thus, case law construing the former Rule 56 standard of review remains viable.
                                               5
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 6 of 26 PageID 600




genuine when the evidence is such that a reasonable jury could return a verdict in favor

of the non-moving party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir.

1996) (quoting Hairston v. Gainesville Sun Publ’g Co., 9 F.3d 913, 919 (11th Cir. 1993)).

“[A] mere scintilla of evidence in support of the non-moving party’s position is insufficient

to defeat a motion for summary judgment.” Kesinger ex rel. Estate of Kesinger v.

Herrington, 381 F.3d 1243, 1247 (11th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 252 (1986)).

       The party seeking summary judgment bears the initial burden of demonstrating to

the court, by reference to the record, that there are no genuine issues of material fact to

be determined at trial. See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir.

1991). “When a moving party has discharged its burden, the non-moving party must then

go beyond the pleadings, and by its own affidavits, or by depositions, answers to

interrogatories, and admissions on file, designate specific facts showing that there is a

genuine issue for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th

Cir. 1995) (internal citations and quotation marks omitted). Substantive law determines

the materiality of facts, and “[o]nly disputes over facts that might affect the outcome of the

suit under the governing law will properly preclude the entry of summary judgment.”

Anderson, 477 U.S. at 248. In determining whether summary judgment is appropriate, a

court “must view all evidence and make all reasonable inferences in favor of the party

opposing summary judgment.” Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995)

(citing Dibrell Bros. Int’l, S.A. v. Banca Nazionale Del Lavoro, 38 F.3d 1571, 1578 (11th

Cir. 1994)). “Summary judgment is improper, however, if the evidence is such that a


                                              6
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 7 of 26 PageID 601




reasonable jury could return a verdict for the nonmoving party.” Guevara v. NCL

(Bahamas) Ltd., 920 F.3d 710, 720 (11th Cir. 2019) (quotation marks and citation

omitted).

                              IV. Summary of the Arguments

        In the Motion, Defendants assert that there are no genuine issues of material fact,

and therefore, the Court should grant summary judgment in their favor as to Daniels’

Eighth Amendment claims against them. See Motion at 14-22. In his Response, Daniels

maintains that Defendants are not entitled to summary judgment in their favor because

there remain genuine issues of material fact as to his Eighth Amendment claims against

them. See Response at 1-4. He requests that the Court either deny Defendants’ Motion,

or in the alternative, grant him sixty days to file “a more comprehensive objection” to

Defendants’ Motion with exhibits and affidavits. Additionally, Daniels asks that the Court

enter summary judgment in his favor pursuant to Federal Rule of Civil Procedure 56(f). 6

Id. at 5.

                      V. Eighth Amendment Deliberate Indifference

        The Eleventh Circuit has explained the requirements for a claim of constitutionally

inadequate care:

                       “The Constitution does not mandate comfortable
                prisons, but neither does it permit inhumane ones . . . .”
                Farmer, 511 U.S. at 832, 114 S.Ct. at 1976 (internal quotation
                and citation omitted).[ 7] Thus, in its prohibition of “cruel and
                unusual punishments,” the Eighth Amendment requires that

        6
      Federal Rule of Civil Procedure 56(f)(1) gives the Court the discretion to “grant
summary judgment for a nonmovant” after providing notice to the opposing party.
        7   Farmer v. Brennan, 511 U.S. 825 (1994).

                                               7
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 8 of 26 PageID 602




                prison officials provide humane conditions of confinement. Id.
                However, as noted above, only those conditions which
                objectively amount to an “extreme deprivation” violating
                contemporary standards of decency are subject to Eighth
                Amendment scrutiny. Hudson, 503 U.S. at 8-9, 112 S.Ct. at
                1000.[ 8] Furthermore, it is only a prison official’s subjective
                deliberate indifference to the substantial risk of serious harm
                caused by such conditions that gives rise to an Eighth
                Amendment violation. Farmer, 511 U.S. at 828, 114 S.Ct. at
                1974 (quotation and citation omitted); Wilson, 501 U.S. at 303,
                111 S.Ct. at 2327.[ 9]

Thomas v. Bryant, 614 F.3d 1288, 1306-07 (11th Cir. 2010). “A prisoner bringing a

deliberate-indifference claim has a steep hill to climb.” Keohane v. Fla. Dept. of Corr.

Sec’y, 952 F.3d 1257, 1266 (11th Cir. 2020). “To show that a prison official acted with

deliberate indifference to serious medical needs, a plaintiff must satisfy both an objective

and a subjective inquiry.” Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004)

(quoting Farrow v. West, 320 F.3d 1235, 1243 (11th Cir. 2003)). First, the plaintiff must

satisfy the objective component by showing that he had a serious medical need. Goebert

v. Lee Cty., 510 F.3d 1312, 1326 (11th Cir. 2007).

                        “A serious medical need is considered ‘one that has
                been diagnosed by a physician as mandating treatment or
                one that is so obvious that even a lay person would easily
                recognize the necessity for a doctor’s attention.’” Id. [ 10] (citing
                Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176, 1187 (11th
                Cir. 1994)). In either case, “the medical need must be one
                that, if left unattended, pos[es] a substantial risk of serious
                harm.” Id. (citation and internal quotations marks omitted).




       8    Hudson v. McMillian, 503 U.S. 1 (1992).
       9    Wilson v. Seiter, 501 U.S. 294 (1991).
       10   Farrow, 320 F.3d at 1243.
                                                 8
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 9 of 26 PageID 603




Brown, 387 F.3d at 1351. Next, the plaintiff must satisfy the subjective component, which

requires the plaintiff to “allege that the prison official, at a minimum, acted with a state of

mind that constituted deliberate indifference.” Richardson v. Johnson, 598 F.3d 734, 737

(11th Cir. 2010) (per curiam) (describing the three components of deliberate indifference

as “(1) subjective knowledge of a risk of serious harm; (2) disregard of that risk; (3) by

conduct that is more than mere negligence.”) (citing Farrow, 320 F.3d at 1245); Lane v.

Philbin, 835 F.3d 1302, 1308 (11th Cir. 2016) (setting forth the three components) (citing

Farrow, 320 F.3d at 1245).

                        [T]he Supreme Court established that “deliberate
                indifference” entails more than mere negligence. Estelle,[ 11]
                429 U.S. at 106, 97 S.Ct. 285; Farmer, 511 U.S. at 835, 114
                S.Ct. 1970. The Supreme Court clarified the “deliberate
                indifference” standard in Farmer by holding that a prison
                official cannot be found deliberately indifferent under the
                Eighth Amendment “unless the official knows of and
                disregards an excessive risk to inmate health or safety; the
                official must both be aware of facts from which the inference
                could be drawn that a substantial risk of serious harm exists,
                and he must also draw the inference.” Farmer, 511 U.S. at
                837, 114 S.Ct. 1970 (emphasis added). In interpreting Farmer
                and Estelle, this Court explained in McElligott that “deliberate
                indifference has three components: (1) subjective knowledge
                of a risk of serious harm; (2) disregard of that risk; (3) by
                conduct that is more than mere negligence.” McElligott, [ 12]
                182 F.3d at 1255; Taylor,[ 13] 221 F.3d at 1258 (stating that
                defendant must have subjective awareness of an “objectively
                serious need” and that his response must constitute “an
                objectively insufficient response to that need”).



       11   Estelle v. Gamble, 429 U.S. 97 (1976).
       12   McElligott v. Foley, 182 F.3d 1248 (11th Cir. 1999).
       13   Taylor v. Adams, 221 F.3d 1254 (11th Cir. 2000).

                                               9
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 10 of 26 PageID 604




 Farrow, 320 F.3d at 1245-46. Notably, the Supreme Court has stated that a plaintiff may

 demonstrate the deliberate indifference of prison officials by showing that they

 intentionally interfered with prescribed treatment or intentionally denied access to medical

 care. See Estelle, 429 U.S. at 104-05.

                                        VI. Analysis 14

        Daniels asserts that Defendants Centurion, Vilchez, Vazquez, and Figueroa

 violated his Eighth Amendment right when they were deliberately indifferent to his serious

 medical needs. Defendants maintain that they are entitled to summary judgment as to

 Daniels’ Eighth Amendment deliberate indifference claims against them. Pursuant to 28

 U.S.C. § 1746, 15 Defendants submitted a declaration in support of their summary

 judgment request. See Doc. 73-1 at 1-13, Declaration of John P. Lay, Jr., M.D. (Lay

 Decl.). Dr. Lay states in pertinent part:

                      I am a medical doctor, and I am employed by Centurion
               of Florida, LLC (“Centurion”), as its Statewide Medical
               Director.

                      Centurion is a private company which contracts with
               the Florida Department of Corrections to provide healthcare
               services to inmates in the State of Florida.

                     My duties as the Statewide Medical Director include
               overseeing and approving medical treatment for inmates.



        14For purposes of summary judgment, the Court views the evidence and all
 reasonable inferences therefrom in the light most favorable to Daniels. Thus, the facts
 described in the Court’s analysis may differ from those that ultimately can be proved.
        15  A declaration under § 1746 includes the following affirmation: “I declare (or
 certify, verify, or state) under penalty of perjury that the foregoing is true and correct.
 Executed on (date). (Signature).” 28 U.S.C. § 1746(2).

                                              10
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 11 of 26 PageID 605




                     I have personal knowledge of the facts contained in this
               Declaration due to my review of the medical records of inmate
               Theron Daniels, DC#068947 (the “Plaintiff”).

                      These medical records are … kept in the course of
               Centurion’s regularly conducted activity and it is the regular
               practice of Centurion to make or keep such records. A true
               and correct copy of the medical records which are relevant to
               the issues raised in this lawsuit are attached hereto as
               “Composite Exhibit 1.”[ 16]

                      All facts stated in this Declaration are true and correct.

                      Plaintiff has been intermittently incarcerated in the
               Florida prison system since 1979 for different periods of time
               and different offenses. Plaintiff’s current incarceration period
               started in 2012, and is scheduled to continue until Plaintiff’s
               current release date of February 20, 2024.

                      The records show that Plaintiff intermittently refused
               medical care and treatment. The records also show that,
               despite these issues, Centurion and its medical providers,
               including but not limited to Dr. Figueroa, Dr. Vilchez, and Dr.
               Vazquez, provided adequate care to the Plaintiff. The
               treatment provided was the treatment that Centurion and its
               medical providers, including but not limited to Dr. Figueroa,
               Dr. Vilchez and Dr. Vazquez, concluded was clinically
               warranted based on their expertise, knowledge and training.

                      At the outset, correctional institution physicians must
               be conservative and careful in the prescription of narcotics to
               inmates because of the dangers inherent and present in the
               prison system, including but not limited to, malingering of
               symptoms to obtain narcotics without having a medical
               necessity; addiction dangers; and usage of the narcotics as
               bartering tools within the prison system.

                      It should also be noted that it is the inmate’s
               responsibility to present to the medication pick-up window in
               order to receive prescribed narcotics such as Lortab.




       16   See Doc. 73-1 at 14-112.
                                              11
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 12 of 26 PageID 606




                      Finally, it should be noted that over-the-counter pain
               medication is available to inmates at their dormitory upon the
               inmates’ request and without the need for a prescription by a
               physician.

                      ....

                        The records show that for the times relevant to this
               lawsuit, and when Plaintiff’s treating providers deemed
               appropriate based on their training, knowledge and expertise,
               Plaintiff was prescribed and received pain medication in
               several forms including but not limited to, Lortab, Excedrin,
               Acetaminophen, ASA and Tylenol. True and correct copies of
               the medical records showing pain medications prescribed and
               dispensed to the Plaintiff for the periods of time relevant to the
               present lawsuit are attached hereto as “Composite Exhibit
               2.”[ 17]
                        ....

                      Unfortunately, despite more than adequate treatment
               provided to the Plaintiff by Centurion and its providers, Plaintiff
               developed arthritis to his left pinky finger. There was nothing
               that could have been done by way of medical treatment which
               could have prevented Plaintiff from having developed this
               condition under the circumstances.

                       The medical records attached hereto as “Composite
               Exhibit 1” and “Composite Exhibit 2” show that Plaintiff
               received adequate and appropriate medical care and
               treatment for the condition to his left 5th finger – i.e., the “pinky
               finger.” This treatment included pain medications in several
               different forms, two surgeries – the first in the form of ORIF
               (open reduction and internal fixation), and the second in the
               form of arthroplasty. In between the two surgeries and also
               after the arthroplasty surgery, Plaintiff underwent a substantial
               regimen of physical therapy to his left pinky finger/left hand.
               Plaintiff also underwent numerous diagnostic tests in the form
               of x-rays of his left hand and fingers.

                       Also . . ., Plaintiff consulted on numerous occasions for
               treatment, diagnosis, surgeries and follow-up consultations
               with different physicians, including but not limited to, specialist


       17   See Doc. 73-1 at 113-45.
                                                12
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 13 of 26 PageID 607




                Plastic Surgeon Dr. Ong. The substantial amount of treatment
                and care provided by Plaintiff’s treating providers, including
                but not limited to, Dr. Figueroa, Dr. Vazquez, and Dr. Vilchez,
                and also provided by Centurion, show a complete lack of any
                actions or omissions which could support allegations that
                Centurion, Dr. Figueroa, Dr. Vazquez or Dr. Vilchez
                intentionally or deliberately denied any treatment to the
                Plaintiff.

                      All of the medical records I reviewed for the Plaintiff
                show that Centurion and its providers, Dr. Figueroa, Dr.
                Vazquez and Dr. Vilchez provided the best care and treatment
                they deemed appropriate and necessary for the Plaintiff
                pursuant to these providers’ knowledge, expertise, training
                and experience.

 Lay Decl. at 1-3, 9, 12 (enumeration omitted).

        In opposing Defendants’ Motion, Daniels asserts that genuine issues of material

  fact remain, thus precluding the entry of summary judgment in Defendants’ favor. In his

  Response, he includes a “non-exhaustive list of misleading factual representations” that

  prevents the entry of summary judgment in Defendants’ favor. Response at 1-4.

  Additionally, Daniels submitted an exhibit relating to post-surgery instructions. See Doc.

  75-1 at 2. In a Reply, Defendants argue that Daniels’ assertions are “unsupported by any

  evidence” and maintain that the Court should enter summary judgment in their favor.

  Reply at 1.

        The chronology of events on which Daniels bases his Eighth Amendment

 deliberate indifference claims against Defendants Centurion, Vilchez, Vazquez, and

 Figueroa is as follows. On July 19, 2016, Daniels was involved in a physical altercation

 with another inmate. See Complaint at 4; Doc. 73-1 at 14; Lay Decl. at 3. That same day,

 he was admitted to the institution’s emergency room (ER) where Defendant Vazquez


                                              13
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 14 of 26 PageID 608




 treated his swollen left pinky finger. See Doc. 73-1 at 14-16; Lay Decl. at 3-4. According

 to the ER record, Daniels had no signs of “distress,” and Vazquez ordered x-rays, digit

 immobilization, and a follow-up medical consultation. Doc. 73-1 at 14, 16; see Lay Decl.

 at 4. The medical staff gave Daniels two Lortab pain pills that day, and Vazquez

 prescribed Lortab, however, the medical staff never filled the prescription. See Complaint

 at 4. In a declaration, Dr. Lay states in pertinent part:

                [Daniels’] allegation is contradicted by the medical records,
                which show that Plaintiff was prescribed Lortab for 2 days on
                July 19, 18 and in fact received Lortab on July 19 and July 21,
                2016. 19 According to the records, Plaintiff did not receive
                Lortab on July 20, 2016, because he failed to present to the
                medication pick-up window in order to receive the Lortab. . . .
                [I]t is the inmate’s responsibility to present to the medication
                pick-up window in order to receive prescribed narcotics such
                as Lortab.

                       There are no records showing that Plaintiff requested
                any pain medication after the last dose of Lortab Plaintiff
                received on July 21, 2016. This could be because Plaintiff did
                not need more Lortab and therefore did not request more of
                the medication. This could also be because Plaintiff received
                over-the-counter pain medication at his dormitory. . . . [O]ver-
                the-counter pain medication is available to inmates at their
                dormitory upon the inmates’ request and without the need for
                a prescription by a physician.

 Lay Decl. at 3, ¶¶ 14-15. In his Response, Daniels states that he was not able to go to

 the pick-up window on July 20th to receive the Lortab because he was in close

 management (CM). See Response at 2. He maintains that Nurse Crider, the duty nurse




        18   See Doc. 73-1 at 113.
        19   See Doc. 73-1 at 114.
                                               14
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 15 of 26 PageID 609




 that day, delivered medications to other CM inmates, however, she failed to deliver Lortab

 to Daniels. See id.

        On July 19th, the SCI medical staff took x-rays of Daniels’ left hand, as Vazquez

 ordered. See Doc. 73-1 at 17; Lay Decl. at 4. Dr. Nadir Khan found as follows:

               There is an acute displaced and angulated fracture involving
               the distal aspect of the 5th metacarpal bone [(pinky finger)]
               relating to a boxer’s type fracture. Adjacent soft tissue swelling
               is present.

 Doc. 73-1 at 17. That same day, Vazquez requested that a medical specialist evaluate

 Daniels’ hand. See Doc. 73-1 at 18; Lay Decl. at 4. The request was approved, and the

 appointment was scheduled for August 10, 2016. See id. A nurse gave Daniels non-

 aspirin at sick call on August 2, 2016. See Complaint at 4. The next day, Daniels either

 refused treatment at sick call, see Doc. 73-1 at 19; Lay Decl. at 4, or was not able to

 appear because, as a CM inmate, he depended on the security and medical staff to take

 him to sick call, see Response at 2.

        On August 10th, Dr. Ong, a plastic surgeon, examined Daniels and ordered

 additional diagnostic testing. See Doc. 73-1 at 20-21; Lay Decl. at 4. That same day, the

 RMC medical staff took x-rays of Daniels’ left hand. See Doc. 73-1 at 22; Lay Decl. at 4-

 5. Dr. Robin Connolly reported the following findings:

               There is evidence of a boxer[’]s fracture in the 5th metacarpal
               neck. Soft tissue swelling and volar displacement is identified.
               Remainder [of] the hand is within normal limits.

               IMPRESSION:
               Acute 5th metacarpal necks comminuted fracture with
               displacement.



                                              15
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 16 of 26 PageID 610




 Doc. 73-1 at 22. Based on Dr. Connolly’s findings, staff admitted Daniels to RMC for

 surgery “in the form of open reduction and internal fixation (“ORIF”), which is a type of

 surgery used to fix broken bones[.]” Lay Decl. at 5.

       Dr. Ong performed surgery on Daniels’ left pinky finger on August 11th. See

 Complaint at 4; Doc. 73-1 at 25. After the surgery, the medical staff applied a dressing

 and hand-wrist splint. See Doc. 73-1 at 25; Lay Decl. at 5. Dr. Ong ordered a follow-up

 consultation to remove sutures in two weeks, and Vazquez reviewed Ong’s report and

 recommendations on August 17th. See Doc. 73-1 at 26; Lay Decl. at 5. According to Dr.

 Lay, “there were no other post-surgery recommendations by Dr. Ong.” Lay Decl. at 5. An

 August 11, 2016 Physician’s Order Sheet listed Keflex, Lortab, Excedrin, Benadryl, and

 Oyster Shell calcium. See Doc. 75-1 at 2; Complaint at 4. Upon Daniels’ return to SCI,

 Defendant Figueroa discontinued Lortab and prescribed Ibuprofen on August 12th. See

 id.

       According to the FDOC Medication and Treatment Record, Daniels was prescribed

 Ibuprofen for ten days, and received it from August 14th through 17th, when he refused

 the pain medication, stating he was allergic to NSAIDs. See Doc. 73-1 at 115; Lay Decl.

 at 5; Complaint at 4. The medical records show that he is allergic to NSAID drugs. See

 Doc. 73-1 at 115-17. Daniels asked for pain medication at sick call on August 25th, and

 the medical staff advised him to take the Ibuprofen that Figueroa had ordered. See

 Complaint at 5.

       Daniels declared a medical emergency on August 29th, at which Vazquez cleaned

 his hand and prescribed Lortab for four days. See id. Daniels received Lortab from August


                                             16
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 17 of 26 PageID 611




 29th through September 2nd. See Doc. 73-1 at 116-17; Lay Decl. at 5. He refused sick-

 call treatment on August 30th because he had already seen Vazquez the day before. See

 Response at 3; Doc. 73-1 at 27. On September 9th and 13th, the medical staff changed

 the dressing, and gave him packets of non-aspirin for pain. See Complaint at 5; see also

 Doc. 73-1 at 119.

        On September 19th, Daniels was examined for left-hand swelling and

 “complications” from the August 11th surgery. Doc. 73-1 at 28. He was prescribed

 medications, including Tylenol on an as-needed basis from September 20th through 27th,

 and received wound care. See Doc. 73-1 at 118; Lay Decl. at 6. On September 27th, the

 medical staff took additional x-rays of his left hand, which revealed “ORIF [open reduction

 and internal fixation)] in the 5th metacarpal as described in good condition.” Doc. 73-1 at

 29; Lay Decl. at 6.

        On October 3, 2016, Vilchez removed ten stitches from Daniels’ left hand, and

 noted that the pins were infected. See Doc. 73-1 at 30; Lay Decl. at 6. He prescribed

 antibiotics (Doxycycline for fourteen days and Clindamycin for ten days), and ordered

 calcium, daily wound care for two weeks, and a follow-up appointment in ten days. See

 id. Dr. Ong saw Daniels on October 5th, when he noted that sutures had been removed

 on October 3rd at the facility and that Daniels was not wearing his splint. See Doc. 73-1

 at 32. Ong recommended a follow-up appointment in two weeks. See id. On October 24th,

 Daniels saw Vilchez, who noted that a plastic surgery consultation for Daniels had already

 been requested. See Doc. 73-1 at 33; Lay Decl. at 6. On November 3rd, Dr. Ong

 examined Daniels and prescribed pain medication (Acetaminophen) for sixty days. See


                                             17
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 18 of 26 PageID 612




 Doc. 73-1 at 35, 124; Lay Decl. at 6. On November 17th, Vilchez ordered x-rays with three

 views of Daniels’ hand. See Doc. 73-1 at 36; Lay Decl. at 6. The SCI medical staff took

 the x-rays on November 22nd, and Dr. Sean Johnston reported the following findings:

               The previously placed pins within the fifth metacarpal have
               been removed in the interval. Healed fracture involving the
               fifth metacarpal is seen. Osteoarthritic changes are seen
               within the fourth and fifth distal interphalangeal joints and
               within the fifth proximal interphalangeal joints. Bone
               mineralization is within normal limits. There is no evidence of
               joint effusion. No radio-opaque foreign bodies noted on this
               examination.

               IMPRESSION:
               Status post pin removal fifth metacarpal fracture, healed.
               Osteoarthritic changes as described above.

 Doc. 73-1 at 37. Daniels was approved for physical therapy on December 2nd. See id. at

 40; Lay Decl. at 6. He started a regimen of physical therapy with John Palmer, a physical

 therapist, on December 16th. See Doc. 73-1 at 41-42; Lay Decl. at 6. That same day,

 Vilchez examined Daniels, noted that there was improved grip and flexion on the fifth

 finger, and recommended a follow-up consultation after Daniels completed the physical

 therapy. See Doc. 73-1 at 43; Lay Decl. at 6. On December 20th, Vilchez approved a

 physical-therapy request. See Doc. 73-1 at 44; Lay Decl. at 7. Vilchez consulted with

 Daniels on January 23, 2017. See Doc. 73-1 at 45; Lay Decl. at 7. Daniels had physical

 therapy on his hand twice a week from February 6th through 15th. See Doc. 73-1 at 46-

 48; Lay Decl. at 7. On February 20th, Daniels was examined due to swelling in his left

 hand. See Doc. 73-1 at 48-49; Lay Decl. at 7. The records show that Daniels was taking

 Acetylsalicylic acid, a pain reliever, and that the hand had not improved after the physical-

 therapy regimen. See Lay Decl. at 7. Vilchez recommended that Daniels see the plastic

                                              18
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 19 of 26 PageID 613




 surgeon, and an appointment was scheduled for February 22nd. See Doc. 73-1 at 51;

 Lay Decl. at 7.

        On February 22, 2017, Dr. Ong consulted with Daniels, and recommended

 arthroplasty surgery on Daniels’ left fifth finger. See Doc. 73-1 at 52-53; Lay Decl. at 7.

 Vilchez reviewed the recommendation, and initiated the approval process for surgery.

 See Doc. 73-1 at 54; Lay Decl. at 7. The next day on February 23rd, Vilchez examined

 Daniels and noted that the surgery request had been submitted for approval the previous

 day. See Doc. 73-1 at 56; Lay Decl. at 7.

        On May 16th, the FDOC transferred Daniels to RMC for hand surgery. See Doc.

 73-1 at 57-58; Lay Decl. at 7. The Health Transfer/Arrival Summary states that Daniels

 was taking pain medication. See Doc. 73-1 at 57; Lay Decl. at 7. Dr. Ong performed

 arthroplasty surgery on Daniels’ left fifth finger on May 25th. See Doc. 73-1 at 60; Lay

 Decl. at 7. After surgery, Daniels’ hand was placed in a splint, and Ong prescribed

 antibiotics (Keflex), pain medication (Lortab) for seven days, and Excedrin for thirty days.

 See Doc. 73-1 at 60, 66, 72; Lay Decl. at 7. The medical staff removed the sutures on or

 about Friday, June 16th. See Doc. 73-1 at 74. On June 18th, the medical staff saw Daniels

 in Urgent Care due to pain in his left pinky finger as a result of the removal of sutures,

 and referred him to a physician for an evaluation. See Doc. 73-1 at 74; Lay Decl. at 8. A

 few days later on June 21st, Dr. Ong consulted with Daniels about the hand pain,

 prescribed Excedrin and Keflex, and recommended additional physical therapy. See Doc.

 73-1 at 74; Lay Decl. at 8. On July 7th, RMC medical staff took an x-ray of Daniels’ left

 hand, specifically to evaluate for “loose hardware.” See Doc. 73-1 at 77-78; Lay Decl. at


                                             19
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 20 of 26 PageID 614




 8. That same day, Dr. Stephen Veigh made the following findings:

              FINGERS LT 3V [(three views)]:
              Comparison 2/22/17.
              Interval identification of resection PIP [(proximal
              interphalangeal)] fifth digit. There is soft tissue swelling. There
              are a few small densities identified within the joint space
              region. There is a band of lucency distal aspect proximal
              phalanx just prior to the resection site.

              IMPRESSION:
              1. Post[-]op changes with swelling. Consider infection versus
              post[-]op swelling.

 Doc. 73-1 at 78; see Lay Decl. at 8. Physical therapist John Palmer saw Daniels on July

 17th, and recommended additional physical therapy. See Doc. 73-1 at 81; Lay Decl. at 8.

 That same day, a physician consulted with Daniels about his left-hand pain,

 recommended a follow-up with Dr. Ong in one to two weeks, and noted that Daniels was

 taking Excedrin for pain management. See Doc. 73-1 at 82; Lay Decl. at 8. On July 26th,

 Dr. Ong saw Daniels, prescribed Excedrin for another thirty days, and ordered a follow-

 up appointment. See Doc. 73-1 at 84; Lay Decl. at 8.

       Dr. Lay states that Daniels injured his right hand in August of 2017, when he

 punched some glass. See Lay Decl. at 8. The FDOC transferred Daniels to the University

 of Florida Hospital for right-hand and arm surgery, and returned Daniels to his assigned

 correctional institution on August 10th, with instructions to follow-up with an orthopedic

 specialist about a prescription for pain medication. See id. Daniels had twenty-four

 sessions of left-hand physical therapy from August 24th through December 6th. See Doc.

 73-1 at 86-97, 102-106; Lay Decl. at 8. Dr. Ong saw Daniels on November 1st and

 reported that Daniels was undergoing physical therapy twice a week and had completed


                                              20
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 21 of 26 PageID 615




 sixteen of twenty-four sessions. See Doc. 73-1 at 99; Lay Decl. at 8-9. At that time, Ong

 ordered additional x-rays and a follow-up appointment. See Doc. 73-1 at 99; Lay Decl. at

 9. The RMC medical staff took x-rays on November 1st, and Dr. Veigh reported the

 following:

              HAND LT 3V:
              Comparison 7/7/17.
              Results:
              Study shows once again erosive changes to the PIP fifth digit.
              Soft tissue swelling noted. Consider underlying infection or
              other entity.

              IMPRESSION:
              1. Stable hand. Erosion of the distal aspect proximal phalanx
              and the proximal aspect middle phalanx of the fifth digit.
              Associated soft tissue swelling noted.

 Doc. 73-1 at 101; see Lay Decl. at 9. Daniels saw Dr. Ong for a December 20, 2017

 appointment, at which Ong prescribed additional pain medication (Excedrin) for sixty

 days, and ordered x-rays and a follow-up appointment. See Doc. 73-1 at 108; Lay Decl.

 at 9. On January 17, 2018, Daniels saw Dr. J. Fabregas-Schindler, the on-site Medical

 Director at Madison Correctional Institution, who ordered additional x-rays for forwarding

 to an orthopedist for a specialty evaluation. See Doc. 73-1 at 110; Lay Decl. at 9. One

 month later at a “Periodic Screening Encounter,” Daniels commented, “I’m okay.” Doc.

 73-1 at 111; Lay Decl. at 9.

        Given the evidence submitted by Defendants, the Court finds they have met their

 initial burden of showing, by reference to Dr. Lay’s declaration and the medical records,

 that Defendants Vilchez, Vazquez, and Figueroa’s conduct and Centurion’s policies did

 not violate Daniels’ federal constitutional rights. Thus, Daniels is required to present


                                            21
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 22 of 26 PageID 616




 evidence to show that there is a genuine issue for trial. See Brennan v. Headley, No. 18-

 12309, 2020 WL 1320891, at *5 (11th Cir. March 20, 2020) (per curiam) (“But to survive

 a summary judgment motion, [Daniels] must point to the presence of disputed, material

 facts.”) (citing Clark v. Coats & Clark, Inc., 929 F.2d 604, 607-08 (11th Cir. 1991)). This,

 Daniels has not done. If this case were to proceed to trial, Daniels would have only his

 testimony to support his claims, and his testimony does not refute Defendants’ medical

 evidence. Indeed, the exhibits submitted by Defendants support their position that they

 performed their duties in such a manner that was not violative of Daniels’ federal

 constitutional rights.

        According to the medical records, Centurion and its medical providers (Drs.

 Figueroa, Vazquez, and Vilchez) provided timely and adequate medical care for Daniels’

 left-hand injury. They neither disregarded a risk of serious harm to Daniels’ hand nor

 displayed conduct beyond mere negligence. Additionally, the medical records show that

 medical professionals, including Defendants Figueroa, Vazquez, and Vilchez, met

 Daniels’ pain-management needs. Any “occasional gap in prescription coverage was

 merely negligent.” Brennan, 2020 WL 1320891, at *7. To the extent Daniels complains

 about Defendants Figueroa, Vazquez, and Vilchez’s course of treatment, such a

 complaint would be at most a claim of negligence or a disagreement with their medical

 treatment choice, neither of which would be sufficient to state a claim of deliberate

 indifference to a serious medical condition. See Harris v. Thigpen, 941 F.2d 1495, 1505

 (11th Cir. 1991). Nor has Daniels provided specific facts or medical evidence suggesting

 that any delay in the provision of medical care for his hand injury was unreasonable,


                                             22
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 23 of 26 PageID 617




 especially given that medical professionals closely monitored and evaluated him during

 the relevant time period. As to any complaints about unprofessional or negligent conduct

 by Defendants Figueroa, Vazquez, and Vilchez in providing allegedly substandard

 medical care, the law is well settled that the Constitution is not implicated by the negligent

 acts of corrections officials and medical personnel. Daniels v. Williams, 474 U.S. 327,

 330-31 (1986); Davidson v. Cannon, 474 U.S. 344, 348 (1986) (“As we held in Daniels,

 the protections of the Due Process Clause, whether procedural or substantive, are just

 not triggered by lack of due care by prison officials.”). A complaint that a physician has

 been negligent “in diagnosing or treating a medical condition does not state a valid claim

 of medical mistreatment under the Eighth Amendment.” Bingham, 654 F.3d at 1176

 (quotation marks and citation omitted). While Plaintiff’s allegations may suggest medical

 malpractice, “[a]ccidents, mistakes, negligence, and medical malpractice are not

 ‘constitutional violation[s] merely because the victim is a prisoner.’” Harris v. Coweta Cty.,

 21 F.3d 388, 393 (11th Cir. 1994) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

 Consequently, any allegedly negligent conduct of which Daniels complains does not rise

 to the level of a federal constitutional violation and provides no basis for relief in this 42

 U.S.C. § 1983 action. Additionally, any assertions against Nurse Crider or other Centurion

 medical providers fail because they are not named Defendants.

        In the Complaint, Daniels asserts that Centurion “established a custom and usage”

 among its employees “to withhold medical care to inmates, other than routine and

 inexpensive health care, even if such health care was constitutionally mandated” under

 the Eighth Amendment. Complaint at 6. Defendants maintain that the medical evidence


                                              23
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 24 of 26 PageID 618




 “shows the absence of any such policies or customs because [Daniels] consistently

 received adequate and substantial medical care and treatment for his medical conditions.”

 Motion at 20. Recently, the Eleventh Circuit affirmed a district court’s granting of summary

 judgment in favor of a private entity that provides inmate medical services, stating:

               Corizon, as a private entity that contracts with the state to
               provide medical services to inmates, is treated as a
               municipality for purposes of § 1983 claims. See Buckner v.
               Toro, 116 F.3d 450, 452 (11th Cir. 1997) (per curiam). A
               municipality can be liable under § 1983 only where the alleged
               constitutional harm is the result of a custom or policy. Id. at
               452-53. “A policy is a decision that is officially adopted by the
               municipality, or created by an official of such rank that he or
               she could be said to be acting on behalf of the municipality,”
               and “[a] custom is a practice that is so settled and permanent
               that it takes on the force of law.” Cooper v. Dillon, 403 F.3d
               1208, 1221 (11th Cir. 2005) (quotation marks omitted).
               “Demonstrating a policy or custom generally requires the
               plaintiff to show a persistent and wide-spread practice.”
               Goodman v. Kimbrough, 718 F.3d 1325, 1335 (11th Cir. 2013)
               (quotation marks omitted).

               [Plaintiff] is correct that Corizon would be prohibited from
               adopting a policy to limit care in order to cut costs. See Hamm
               v. DeKalb County, 774 F.2d 1567, 1573-74 (11th Cir. 1985)
               (holding that state cannot completely deny medical care or
               provide care “below some minimally adequate level” to “limit[]
               the cost of detention”). But here, [Plaintiff] did not show that
               Corizon had a custom or policy of denying him adequate
               medical care. [Plaintiff] was unable to produce evidence
               beyond his own assertions of a “persistent and wide-spread
               practice” that Corizon used to deny him adequate medical
               care in order to cut costs. See Goodman, 718 F.3d at 1335.
               As a result, we affirm the judgment of the district court as to
               Corizon.

 Brennan, 2020 WL 1320891, at *8. Here, Daniels has not produced evidence beyond his

 own assertions of a “persistent and wide-spread practice” that Centurion used to deny



                                              24
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 25 of 26 PageID 619




 him adequate medical care in order to cut costs. Goodman v. Kimbrough, 718 F.3d 1325,

 1335 (11th Cir. 2013).

        Defendants assert, and this Court agrees, that there remain no genuine issues of

 material fact. Daniels’ conclusory assertions of inadequate medical treatment do not

 create a question of fact in the face of contradictory, contemporaneously created medical

 records. See Whitehead v. Burnside, 403 F. App’x 401, 403 (11th Cir. 2010) (“Although

 [Daniels] attempts to overcome summary judgment by offering his own sworn

 statement[s] ... to support his allegations, the contemporaneous medical records and

 opinions of the examining medical [professionals] show that this purported evidence is

 baseless.”); see Scott v. Harris, 550 U.S. 372, 380 (2007) (where a party’s story “is

 blatantly contradicted by the record, so that no reasonable jury could believe it, a court

 should not adopt that version of the facts for purposes of ruling on a motion for summary

 judgment”). Given the strong and consistent medical records as well as Dr. Lay’s

 declaration and Daniels’ failure to provide any evidence other than his own beliefs, no

 reasonable jury could find for Daniels under these circumstances. See Goodman, 718

 F.3d at 1332 (recognizing that “to defeat a motion for summary judgment, [the plaintiff]

 must adduce specific evidence from which a jury could reasonably find in his favor; [t]he

 mere existence of a scintilla of evidence in support of [his] position will be insufficient”).

 As such, Defendants’ Motion is due to be granted as to Daniels’ Eighth Amendment

 claims against them. Additionally, Daniels’ request for summary judgment under Rule




                                              25
Case 3:17-cv-01239-MMH-JRK Document 79 Filed 05/06/20 Page 26 of 26 PageID 620




 56(f) is due to be denied. 20 The Court will also deny Daniels’ request for additional time

 to respond to Defendants’ Motion. 21

       In consideration of the foregoing, it is now

       ORDERED:

       1.     Defendants Centurion, Vilchez, Vazquez, and Figueroa’s Motion for

 Summary Judgment (Doc. 73) is GRANTED.

       2.     Daniels’ request for summary judgment under Rule 56(f), see Response at

 5, is DENIED.

       3.     Daniels’ request for additional time to respond to Defendants’ Motion, see

 Response at 5, is DENIED.

       4.     The Clerk shall enter judgment in favor of Defendants Centurion, Vilchez,

 Vazquez, and Figueroa, terminate any pending motions, and close the case.

       DONE AND ORDERED at Jacksonville, Florida, this 6th day of May, 2020.




 sc 5/6
 c:
 Theron Daniels, FDOC #068947
 Counsel of Record


       20  The Court notes that a request for affirmative relief is not properly made when
 simply included in a response to a motion. See Fed. R. Civ. P. 7(b); see also Rosenberg
 v. Gould, 554 F.3d 962, 965 (11th Cir. 2009) (quoting Posner v. Essex Ins. Co., 178 F.3d
 1209, 1222 (11th Cir. 1999)).
       21 Daniels has had sufficient time to engage in discovery by the court-imposed
 deadline (December 16, 2019). See Orders (Docs. 62, 70).
                                           26
